                Case 19-10702-MFW               Doc 368       Filed 07/12/19         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                            Chapter 11
                                          )
SOUTHCROSS ENERGY PARTNERS, L.P.,         )                            Case No. 19-10702 (MFW)
et al.,                                   )
                                          )                            Jointly Administered
            Debtors.1                     )
_________________________________________ )

                NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
          HEARING ON JULY 16, 2019 AT 2:00 P.M. (EASTERN DAYLIGHT TIME)

ADJOURNED MATTER

1.       Motion to File Under Seal Portions of the Creditor Matrix Containing Certain Individual
         Creditor Information (D.I. 147, Filed 4/23/19).

         Objection Deadline: April 30, 2019 at 4:00 p.m. (ET), extended to June 5, 2019 at 4:00
         p.m. (ET) for the U.S. Trustee.

         Responses Received:

         a)      The United States Trustee’s Objection to the Debtors’ Motion to File Under Seal
                 Portions of the Creditor Matrix Containing Certain Individual Creditor
                 Information (D.I. 206, Filed 5/10/19).

         Related Pleadings: None.

         Status: This matter has been adjourned to the hearing on August 12, 2019 at 11:00 a.m.
         (ET).

1
 The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: Southcross Energy Partners, L.P. (5230); Southcross Energy
Partners GP, LLC (5141); Southcross Energy Finance Corp. (2225); Southcross Energy Operating, LLC (9605);
Southcross Energy GP LLC (4246); Southcross Energy LP LLC (4304); Southcross Gathering Ltd. (7233);
Southcross CCNG Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531); Southcross Marketing
Company Ltd. (3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services, L.P. (5932);
Southcross Mississippi Industrial Gas Sales, L.P. (7519); Southcross Mississippi Pipeline, L.P. (7499); Southcross
Gulf Coast Transmission Ltd. (0546); Southcross Mississippi Gathering, L.P. (2994); Southcross Delta Pipeline
LLC (6804); Southcross Alabama Pipeline LLC (7180); Southcross Nueces Pipelines LLC (7034); Southcross
Processing LLC (0672); FL Rich Gas Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL Rich Gas
Utility GP, LLC (3280); FL Rich Gas Utility, LP (3644); Southcross Transmission, LP (6432); T2 EF Cogeneration
Holdings LLC (0613); and T2 EF Cogeneration LLC (4976). The debtors’ mailing address is 1717 Main Street,
Suite 5300, Dallas, TX 75201.
           Case 19-10702-MFW          Doc 368       Filed 07/12/19   Page 2 of 3



MATTERS UNDER CERTIFICATION

2.   Motion of Debtors for Entry of an Order Extending the Exclusive Periods Within Which
     to File a Chapter 11 Plan and Solicit Acceptances Thereof (D.I. 349, Filed 6/28/19).

     Objection Deadline: July 9, 2019 at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

     a)     Certificate of No Objection Regarding Motion of Debtors for Entry of an Order
            Extending the Exclusive Periods Within Which to File a Chapter 11 Plan and
            Solicit Acceptances Thereof (D.I. 363, Filed July 10, 2019).

     Status: A certificate of no objection has been filed.

3.   Motion of Debtors for Entry of an Order Extending the Deadline by Which the Debtors
     May Remove Civil Actions (D.I. 350, Filed 6/28/19).

     Objection Deadline: July 9, 2019 at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

     a)     Certificate of No Objection Regarding Motion of Debtors for Entry of an Order
            Extending the Deadline by Which the Debtors May Remove Civil Actions (D.I.
            364, Filed July 10, 2019).

     Status: A certificate of no objection has been filed.

4.   Motion of Debtors for Entry of an Order Extending the Deadline to Assume or Reject
     Unexpired Leases of Nonresidential Real Property (D.I. 351, Filed 6/28/19).

     Objection Deadline: July 9, 2019 at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

     a)     Certificate of No Objection Regarding Motion of Debtors for Entry of an Order
            Extending the Deadline to Assume or Reject Unexpired Leases of Nonresidential
            Real Property (D.I. 362, Filed July 10, 2019).

     Status: A certificate of no objection has been filed.



                                              -2-
           Case 19-10702-MFW   Doc 368      Filed 07/12/19    Page 3 of 3



Dated: July 12, 2019      MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                          /s/ Joseph C. Barsalona II
                          Robert J. Dehney (No. 3578)
                          Andrew R. Remming (No. 5120)
                          Joseph C. Barsalona II (No. 6102)
                          Eric W. Moats (No. 6441)
                          1201 N. Market St., 16th Floor
                          PO Box 1347
                          Wilmington, DE 19899-1347
                          Telephone: (302) 658-9200
                          Facsimile: (302) 658-3989
                          rdehney@mnat.com
                          aremming@mnat.com
                          jbarsalona@mnat.com
                          emoats@mnat.com

                          - and -

                          DAVIS POLK & WARDWELL LLP
                          Marshall S. Huebner (admitted pro hac vice)
                          Darren S. Klein (admitted pro hac vice)
                          Steven Z. Szanzer (admitted pro hac vice)
                          Benjamin M. Schak (admitted pro hac vice)
                          450 Lexington Avenue
                          New York, New York 10017
                          Tel.: (212) 450-4000
                          Fax: (212) 701-5800
                          marshall.huebner@davispolk.com
                          darren.klein@davispolk.com
                          steven.szanzer@davispolk.com
                          benjamin.schak@davispolk.com

                          Counsel for Debtors and Debtors in Possession




                                      -3-
